DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A is represented by Figures 1-7.
Species B is represented by Figures 8-12.
Species C is represented by Figures 13 and 14.
Species D is represented by Figure 15.
Species E is represented by Figure 16.
Species F is represented by Figure 17.
Species G is represented by Figure 18.
Species H is represented by Figures 19 and 20.
Species I is represented by Figure 21.
Species J is represented by Figure 22.
The species are independent or distinct because each species represents different structure to the extent that each species may be considered to be patentably distinct from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

During a telephone conversation with Philip Mendes Da Costa on 11 August 2021 a provisional election was made without traverse to prosecute the invention of species a (Figures 1-7), claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  At this time, no claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the side portion extending through a/the portion of the dirt collection chamber (claims 1 and 16), the second end of the dirt collection chamber located at the second end of the cyclone casing (claims 7, 14 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Objections
Claims 3, 11 and 16 are objected to because of the following informalities:  the term “the sidewall of the cyclone chamber (line 15 of claim 16) lacks proper antecedent basis.  There is previously only a sidewall of the cyclone casing introduced in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1 and 16, as discussed supra in the objection to the drawings, the side portion as shown is not understood to extend through the dirt collection chamber.  The term “through”, would suggest that the side portion enters into one side and exits from the other side of the collection chamber based on the definition “to indicate movement into at one side or point and out at another and especially the opposite side of”1.  To the contrary, the side portion is clearly shown to pass adjacent to and/or at external boundaries of the dirt collection chamber and the claims will be treated as such for the sake of the current Office Action.  
Claim 1 is further unclear because the limitation “extending generally axially through the portion of the dirt collection chamber located radially outwardly of the cyclone chamber, suggests that the side portion passes though the entire portion that is located radially outward from the cyclone chamber, whereas the side portion is only shown to pass adjacent to a portion of the portion that is located radially outward from the cyclone chamber.  It is suggested that the applicant amend the limitation to clarify that the side portion passes adjacent to (or along boundaries of) a section of the portion of the dirt collection chamber located radially outward from the cyclone chamber, to clarify the claim to correspond to the disclosed structure. 
Regarding claims 5, 7, 13 and 14, claims 5 and 13 define different structure than claims 7 and 14, respectively because claims 5 and 13 require the second end of the cyclone casing to be defined at end wall 16, whereas claims 7 and 14 require the second end of the cyclone casing to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilstrom (5,950,274).
Regarding claim 1, Kilstrom discloses a surface cleaning apparatus comprising: (a) an air flow path from a dirty air inlet to a clean air out with a cyclone separator (15) and a suction motor (11) provided in the air flow path 5(b) the cyclone separator comprising a cyclone casing defining a cyclone chamber (24), the cyclone casing having first (29) and second (18b) spaced apart ends, a sidewall (18a) extending between the first and second spaced apart ends, a cyclone air inlet (19) provided at the first end, a cyclone air outlet (30), a dirt outlet (22) and a adjacent to and/or at exterior boundaries of a section of (see rejection under 35 U.S.C. 112(b) above) the portion of the dirt collection chamber that is located radially outwardly of the cyclone chamber.
Regarding independent claim 9 as well as claim 6 (the limitations of claim 6 being the only limitation in claim 9 that is not included in claim 1), Kilstrom further discloses that the side portion of the air 10flow path extends from the second end of the cyclone casing (optionally defined by either the bottom of dirt collection chamber 26 or the bottom wall 18b of the cyclone chamber, as discussed supra in the rejection under 35 U.S.C. 112b) to the cyclone air inlet.
Regarding independent claim 16 as well as claims 3 and 11 (the limitations of claim 3 being the only limitation in claim 16 that is not included in claim 1), Kilstrom further discloses that the side portion of the air flow path is located adjacent an outer surface of the sidewall (18a) of the cyclone chamber.
Regarding claims 2 and 10, Kilstrom further discloses that the cyclone air outlet is 20located at the first (upper) end of the cyclone casing.
Regarding claims 4, 12 and 17, Kilstrom further discloses that the sidewall of the cyclone chamber (18a) forms part of the side portion of the air flow path.
Regarding claims 5 and 13, Kilstrom further discloses that the dirt collection chamber has first (21) and second (bottom) spaced apart ends and a sidewall (not numbered) extending between the first and second spaced apart ends, the second end of the dirt collection chamber is spaced from and faces (at the bottom tip) the second end (18b) of the cyclone casing 5whereby a portion of the dirt collection chamber is positioned between the second end of the dirt collection chamber and the second end of the cyclone casing (when the second end of the cyclone casing is optionally considered to be the bottom wall 18b of the cyclone chamber).
Regarding claims 7, 14 and 18, Kilstrom further discloses that the dirt collection chamber has first (21) and second (bottom) spaced apart ends, the first end of the dirt collection 15chamber is located at the first end of the cyclone casing (when the cyclone casing is considered to be defined by the top wall 21 of the dirt collection chamber with cyclone air outlet considered to be 31), the second end of the dirt collection chamber is located at the second end of the cyclone casing (when the second end of the cyclone casing is optionally considered to be the bottom wall of the dirt collection chamber) and the side portion of the air flow path extends from the second end of the dirt collection chamber to the cyclone air inlet.
Regarding claims 8, 15 and 19, Kilstrom further discloses that the second end of the dirt collection chamber is openable (27 is removable to empty the chamber; Col. 2, lines 59-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Gen (6,613,129) and Kilstrom (5,779,745 and 5,935,279) provide cleaning devices having similar structure as the applicant’s claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        30 September 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Through.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/through. Accessed 30 Sep. 2021.